—Appeal from a judgment of the Supreme Court (Bradley, J.), entered November 30, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Inasmuch as petitioner reappeared before the Board of Parole following the September 1998 parole release hearing that gave rise to this appeal and his request for release was again denied, the instant appeal is moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635). Petitioner’s argument that he has raised an issue which this Court should review despite the mootness doctrine is unpersuasive (see, Matter of Diaz v Travis, 273 AD2d 568, lv denied 95 NY2d 764).
Cardona, P. J., Crew III, Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.